*346Defendant’s suppression motion was properly denied. The officers’ observation of a man pursuing defendant and two other men provided reasonable suspicion for the initial stop and detention (see, People v Arthur, 209 AD2d 175, lv denied 84 NY2d 1028, 1029, comparing People v Liner, 133 AD2d 555, appeal dismissed 70 NY2d 945, and People v Polanco, 174 AD2d 468, lv denied 78 NY2d 972). Thereafter, defendant’s struggling with the officers justified their use of handcuffs, and the non-English speaking victim’s gestures provided probable cause to arrest (supra; see, People v DeJesus, 169 AD2d 521, 522, lv denied 77 NY2d 994). We have considered defendant’s remaining arguments and find them to be without merit. Concur— Ellerin, J. P., Rubin, Kupferman, Williams and Mazzarelli, JJ.